DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 9, 2021 has been entered.
This Office action addresses claims 1-7, 9-14, 16-20 and newly added claim 21.  Claims 4, 5, 13, 14, 19 and 20 remain withdrawn from consideration.  Claims 1-3, 6, 7, 9-12, 15-18 and 21 are newly rejected under 35 USC 112(a) and 35 USC 103.  Claims 7 and 10-12 are also newly rejected under 35 USC 112(b).  This action is non-final. 

Claim Objections
Claims 3 and 21 are objected to because of the following informalities:  “a current collector” should be “the current collector”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 6, 7, 9-12, 16-18 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claims 1, 10, and 16 recite the phrase “without the inclusion of electronically conductive additives or ionically conductive additives.” There is insufficient support for this limitation in the application as originally filed.  As set forth in MPEP 2173.05, any negative limitation or exclusionary proviso must have basis in the original disclosure; if alternative elements are positively recited in the specification, they may be explicitly excluded in the claims.  In this case, the elements are not positively recited in the specification.  There is no disclosure of “electronically conductive additives” or “ionically conductive additives” being present or not present in addition to the MIEC (mixed ionic and electronic conductor).  Paragraph [0025] appears to be the closest support, which discloses a cathode having an MIEC and a cathode material.  However, it is noted that claims 1 and 16 are directed to the negative electrode (anode) reciting this limitation.  Further, a “cathode material” is not necessarily an “additive” as best this term is understood.  To overcome this rejection, it is suggested that Applicant consider amending the claims to recite a “consisting of” construction; that is, an electrode or negative electrode “consisting of” the MIEC.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “further comprising a current collector attached to the solid conductive material”.  This is unclear with respect to parent claim 1 which recites “from the separator to a corresponding current collector.”  Is unclear if claim 7 is attempting to define a different current collector or if it further limits the current collector recited in claim 1.  In addition, the subject matter of claim 7 could be interpreted as not properly further limiting claim 1 (it does not appear to introduce any new limitations that further narrow the subject matter of claim 1). 
Claim 10 is directed to “An electrode for a Li-metal solid state battery…”.   The claim subsequently recites “a solid-electrolyte separator” and “the solid electrolyte separator” in different locations in the body of the claim.  It is unclear if the solid-electrolyte separator is positively recited by the claim or not.  One skilled in the art would not ordinarily consider the “electrode” as recited in the preamble to comprise a solid-electrolyte separator.  However, the body of the claim appears to require the separator.  Correction is required.  (Note:  “a corresponding current collector” in the last line does not necessarily raise the same issue because a current collector can be considered part of an electrode.)
Claim Rejections - 35 USC § 103

Claims 1-3, 6, 7, 9-12, 16-18 and 21 are rejected under 35 U.S.C. 103(a) as being unpatentable over JP 2017-84515.
Regarding claims 1, 10, and 16, JP ‘515 is directed to an electrochemical cell comprising a positive electrode (10), a solid state negative electrode (30), and a solid-electrolyte separator (20).  The negative electrode comprises a solid material (31) having a surface defining physical pores (32) (Fig. 3; [0033], [0035], [0054] of machine translation).  The solid material is selected from one or more materials having electronic or ionic conductivity disclosed in paragraphs [0046]-[0050].  In [0048], the reference discloses that the material having electronic conductivity can be selected from V2O5, TiO2, and SnO2, among others.  These materials (and possibly others listed) inherently also have a degree of lithium ion conductivity; as such these materials are mixed ionic and electronic conducting materials (MIEC materials) as claimed.  See also [0050], which discloses that Anatase-type TiO2 is an ionically conductive material.  Thus, it can at least be concluded from these disclosures that TiO2 has both ionically and electronically conductive properties.  Additionally, an electrode comprising such a material does not include electronically conductive additives and ionically conductive additives as claimed.  
Further regarding claims 1, 10 and 16, in a charged state of the cell, lithium metal (33) is plated on a surface of the pores and is stripped out during discharge ([0056]).  In [0026] the reference teaches that “it is possible to prevent the battery from being broken due to the volume fluctuation of the lithium metal accompanying the charge and discharge”; thus the limitation “defines a cell volume in the charge state and maintains the cell volume in the discharged state” is anticipated.  Further, the Figures show that the negative electrode has same volume in both the charged and discharged state.   Regarding claims 1, 7, and 10, the cell further comprises a current 
Regarding the functional limitations in claims 1, 10 and 16, the battery of JP ‘515 would function or be capable of functioning such that “pores of the solid material prevent localized occurrence of surface ion depletion and preclude void formation between the negative electrode and the solid-electrolyte separator during charge and discharge.”  Further regarding claim 16, the solid electrolyte separator would function to “defin[e] a solid electrolyte/lithium metal interface between the solid-electrolyte separator and the pores to reduce overall cell resistance” as claimed.  
Further regarding claims 1, 10 and 16, the reference appears to teach that the pores have a variable width (Figs. 3-8), and does not expressly teach that the pores have a constant width from the separator to the current collector.  Additionally, with respect to claim 21, it is not expressly taught that each micro-pillar in the micro-pillar structure has a uniform shape and size to form uniform pores.
However, the invention as a whole would have been obvious to one skilled in the art at the time of filing because the recited structures represent a mere change in shape from the disclosure of the reference and could be arrived at by a skilled artisan without affecting . 

Response to Arguments

Applicant’s arguments filed August 9, 2021 have been fully considered but they are not persuasive.  Applicants state that “the JP515 reference calls for an electronically conductive material that includes ionically conductive additives”, which is asserted to be excluded by the claim language.  In response, as detailed in the rejection above, the reference teaches a variety of materials that can be used in the electrode, some of which have both electronic and ionic conductivity.  The use of a more than one material is disclosed by the reference as an optional method of controlling the conductivity in the electrode (see par. [0046]: “a material forming the porous body 31 may have an electronic conductivity, or when the material forming the porous body 31 has poor electronic conductivity, it may be combined with an electronic conductive material to impart desired electronic conductivity” [emphasis added]).  As stated above, the list of electronically conductive materials includes materials that also inherently have a degree of lithium ion conductivity.  Thus, the reference is submitted to meet the limitation that the . 
Applicant further states that the width of the void of the porous body is not constant from the separator to the current collector in JP ‘515, therefore, JP ‘515 does not disclose the limitation of the present structure.  However, this subject matter (as well as the subject matter of claim 21) is submitted to be obvious over JP ‘515 for the reasons stated in the rejection above.  In addition, the Examiner notes that there appears to be no criticality described in the instant specification with regard to the uniform pillars/constant pore width structure relative to other structures.  Applicant further states that “the JP ‘515 reference electrode has a tortuosity inherent therein.”  However, the Examiner respectfully disagrees.  The tortuosity of JP ‘515 is still submitted to be about 0 because the conductive paths are straight lines along the micropillars.  There is no forced deviation in the electrically conductive path from the straight lines of the micropillars.  Accordingly, the tortuosity of the conductive paths is submitted to be about 0.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan Crepeau whose telephone number is (571) 272-1299.  The examiner can normally be reached Monday-Friday from 9:30 AM - 6:00 PM EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/Jonathan Crepeau/
Primary Examiner, Art Unit 1725
September 16, 2021